SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY American Independence Funds Trust American Independence Core Plus Fund (formerly, the American Independence Intermediate Bond Fund) (the “Fund”) 335 Madison Avenue, Mezzanine New York, NY 10017 (866) 410-2006 www.aifunds.com April , 2011 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the Fund, a separate investment series of the Trust (the “Fund”), to be held at 10:00 a.m. (Eastern time) on April 27, 2011, at the Trust’s offices located at 335 Madison Avenue, Mezzanine, New York, NY 10017. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of a new Sub-Advisory Agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management on behalf of the Fund; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the American Independence Funds Trust.Sincerely,Eric M. RubinPresidentAmerican Independence Funds Trust 1 American Independence Funds Trust American Independence Core Plus Fund (formerly, the American Independence Intermediate Bond Fund) (the “Fund”) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 335 Madison Avenue, Mezzanine, New York, NY 10017, on April 27, 2011, at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a new Sub-Advisory agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management on behalf of the Fund; and2. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved Proposal 1 noted above and recommended that shareholders vote “FOR” the proposal. The matter referred to above is discussed in detail in the proxy statement attached to this Notice.
